Case: 19-50517   Document: 00515168310   Page: 1   Date Filed: 10/22/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                        United States Court of Appeals

                              No. 19-50517
                                                                 Fifth Circuit

                                                               FILED
                            Summary Calendar            October 22, 2019
                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                      Clerk


                                         Plaintiff-Appellee

v.

VICTOR MANUEL MORA-GALINDO, also known as Andres Hernandez-
Miguel,

                                         Defendant-Appellant

Cons. w/ No. 19-50527

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

VICTOR MANUEL MORA-GALINDO,

                                         Defendant-Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 4:18-CR-826-1
                          USDC No. 4:18-CR-217-1
      Case: 19-50517     Document: 00515168310         Page: 2    Date Filed: 10/22/2019


                                     No. 19-50517
                                   c/w No. 19-50527

Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Victor Manuel Mora-Galindo appeals his conviction for illegal reentry
into the United States. He challenges the district court’s denial of his motion
to dismiss the indictment, arguing that it was invalid because the notice to
appear in his removal proceedings was defective because it did not specify a
time and date for his removal hearing and that the removal order was thus
void. He concedes that the issue is foreclosed by United States v. Pedroza-
Rocha, 933 F.3d 490 (5th Cir. 2019), but he wishes to preserve it for further
review.    The Government has filed an unopposed motion for summary
affirmance, agreeing that the issue is foreclosed under Pedroza-Rocha.
Alternatively, the Government requests an extension of time to file its brief.
       Summary affirmance is appropriate if “the position of one of the parties
is clearly right as a matter of law so that there can be no substantial question
as to the outcome of the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
1162 (5th Cir. 1969). Pedroza-Rocha concluded that the notice to appear was
not rendered deficient because it did not specify a date for the hearing, that
any such alleged deficiency had not deprived the immigration court of
jurisdiction, and that Pedroza-Rocha could not collaterally attack his notice to
appear without first exhausting his administrative remedies. 933 F.3d at 496-
98. Mora-Galindo’s arguments are, as he concedes, foreclosed by this case. See
id.    Accordingly, the Government’s motion for summary affirmance is
GRANTED, the Government’s alternative motion for an extension of time to
file a brief is DENIED, and the judgment of the district court is AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2